DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 3, 2022 has been entered.  Claims 1, 2, 4-7, and 9-14 are pending in the application.  Claims 3 and 8 remain cancelled.  Examiner acknowledges Applicant’s addition of new claims 11-14.  Applicant’ amendments to the claims have not overcome the previous claim objection applied to claim 10.

Allowable Subject Matter
Claims 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 10 is objected to because of the following informalities: 
“less that” should read as “less than”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2).
Re. Claims 1, 6, and 7: M1 teaches a rehabilitation evaluation apparatus (Fig. 1) and non-transitory computer-readable medium, comprising: 
a processor (Paragraph 0083: “The memory may store a computer program comprising instructions that are executable by the processor…”) configured to: 
acquire a plurality of first myoelectric signals output from respective first myoelectric sensors attached in a plurality of places on a first-side part (Fig. 2, described in Paragraph 0087) and 
a plurality of second myoelectric signals output from respective second myoelectric sensors attached in a plurality of places on a second-side part (Fig. 1: sets of neuromuscular sensors 101, 102, 103, 104 attached to a plurality of places on a second-side part; Figs. 2, 3; Paragraph 0012), 
the first-side part being located, when limbs of the trainee are divided into left and right sides, on one of the sides in which a rehabilitation-target part is included, the second-side part being located on the other of the sides in which the rehabilitation-target part is not included (Paragraph 0011: “The controller system (of the generator system) is configured to receive neuromuscular signals obtained by the neuromuscular sensors associated to predefined muscle and/or nerve locations of at least one pair of agonist and antagonist muscles/nerves of the healthy limb”), 
the places of the second myoelectric sensors being left-right symmetric to the places of respective first myoelectric sensors with respect to the limbs (Paragraph 0020: “The controller system… is configured to receive neuromuscular signals obtained by the neuromuscular sensors associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder;” wherein “corresponding to predefined muscle and/or nerve locations of the healthy limb” imply left-right symmetry in placement of sensors); 
acquire a sensor signal output from a detection sensor, the detection sensor being configured to detect an amount of a change in the motion of the second-side part (Abstract: “The generator system is configured to receive neuromuscular signals from… muscles/nerves of the healthy limb, obtained during performance by the person of a predefined exercise… to generate the neuromuscular-to-motion decoder…;” wherein a “change in a second-side part” is  interpreted as a signal produced by the healthy limb during a training motion, i.e., exercise, as compared to the signal prior to the training motion) 
resulting from a comparative motion corresponding to a training motion performed in the first-side part in the rehabilitation training, in which the trainee is a detection target and performs the comparative motion in the second-side part (Paragraph 0020: “The controller… is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder;” wherein the paretic limb defines a first-side part, i.e., having a rehabilitation target; Paragraphs 0012, 0028, and 0087).
M1 does not explicitly teach the invention wherein the motion sensors are attached to the patient.  Lanfermann teaches motion sensors attached to the patient (Paragraph 0043: “The motion sensor or sensors can be attached to the limb directly and additionally to other parts of the person's body”).  Lanfermann teaches analogous art in monitoring limb movement and sensing muscular activity (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified M1 to have included motion sensors attached to the patient, the motivation being that the direct attachment of motion sensors allows for a more precise tracking of specific limbs or body parts and also provides accurate starting positions for the detection of limb movement (Paragraph 0043).
M1 and Lanfermann do not teach the invention configured to: select, as a second correlated myoelectric signal, at least one second myoelectric signal from among the plurality of second myoelectric signals having a correlation with the sensor signal greater than a predetermined correlation.  M1 teaches correlating EMG signals with sensor signals (Paragraphs 0120, 124), but does not explicitly teach selecting a signal having a correlation stronger than a predetermined correlation.  
The concept of selecting a signal based on a predetermined correlation is taught by Ding (Fig. 2; Fig. 4: showing the use of a classifier; Paragraph 0010: determining a valid EMG signal based on greatest correlation coefficient and a preset correlation coefficient).  Ding teaches analogous art in the technology of EMG signal processing.
It would have been obvious to one having skill in the art before the effective filing date to have modified M1 in view of Lanfermann to have included selecting a signal having a correlation greater than a predetermined correlation as taught by Ding, the motivation being that a highly correlated signal improves recognition accuracy (Paragraph 0005).  Examiner also notes that the process described by Jacobson in which signals are selected based on signal strength at certain motion frequencies also reads on the requirements of selecting a signal based on a correlation since the correlation is implicitly defined by thresholding signal strength at certain motion frequencies.
M1, Lanfermann, and Ding do not teach the invention wherein the selection includes determining a motion frequency of the comparative motion from the sensor signal, the motion frequency being a frequency at which the sensor signal has a maximum strength.
Wu teaches an analogous art in the technology of analyzing movement signals (Abstract), with particular application towards characterizing the motion of one or more anatomical regions and comparison of such characterization to respective criteria (Paragraph 0045), including embodiments which extract movement data from electrode or electrical signal sensing modules (Paragraph 0064).
It would have been obvious to one having skill in the art before the effective filing date to have modified M1, Lanfermann, and Ding to have included identification of a particular frequency at which the sensor signal has the greatest strength as taught by Wu, the motivation being that such determination allows for discernment of a particular type of motion or patient behavior (Paragraph 0045; Fig. 13, Fig. 17; Paragraph 0128-0131: identification of uncertainty in motion data to identify particular motion, e.g., tremor).
M1, Lanfermann, Ding, and Wu do not teach the selection further including selecting a myoelectric signal having a predetermined strength or stronger at the motion frequency from among the plurality of second myoelectric signals as the second correlated myoelectric signal having the correlation with the sensor signal greater than the predetermined correlation.
Jacobson teaches analogous art in the technology of motion analysis using EMG signals (Paragraph 0011).   Jacobson teaches the concept of selecting a myoelectric signal having a predetermined strength or stronger at the motion frequency from among the plurality of second myoelectric signals as the second correlated myoelectric signal having the correlation with the sensor signal greater than the predetermined correlation (Paragraph 0055: discarding EMG sensor frequency data which exhibit amplitude below a minimum threshold level; Paragraph 0060: comparing frequency data from different myography sensors and discarding frequency data from a particular myography sensor via statistical analysis).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, Ding, and Wu to include selecting a myoelectric signal having a predetermined strength, i.e., thresholds for amounts of energy present at frequencies of muscle vibrations to indicate a likely muscle contraction, from among the plurality of myoelectric signals as taught by Jacobson, the motivation being that such selection of signals having power at certain frequencies compensates for background noise (Claim 30).
M1 further teaches the invention configured to select, as a first correlated myoelectric signal (Paragraph 0124: “… the received neuromuscular and motion signals… may be correlated (mapped), so that a shape or profile of a "cloud" of points corresponding to the neuromuscular and motion signals over time is modelled;” wherein such correlation is also performed on the paretic limb, as described in the next citation), 
a first myoelectric signal that has been output from a first myoelectric sensor attached in a place that is left-right symmetric to a place of the second myoelectric sensor that has output the second correlated myoelectric signal with respect to the limbs from among the plurality of first myoelectric signals (Paragraph 0020: “The controller system (of the rehabilitation system) is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder;” wherein “corresponding to predefined muscle and/or nerve locations of the healthy limb” imply left-right symmetry in placement of sensors).  
M1 does not teach calculating a similarity between the first and second correlated myoelectric signals and outputting the calculated similarity.
M2 further teaches the invention calculating a similarity between the first and second correlated myoelectric signals (Paragraphs 0029 – 0030: “Preferably, the weighting factor is a function of a difference between the decoded EMG activity of the paretic limb and a second reference activity model… The second reference activity model is preferably the decoded EMG activity of a healthy limb of the patient, recorded prior to the training session or as retrieved from a database;” calculation of a weighting factor resulting from the difference of paretic and healthy limb activity reads upon calculating the similarity between such variables), and outputting the calculated similarity (Paragraph 0076: “The weighting factor modulates the corresponding output… in the BMI's movement decoder, previously calculated using brain activity only;” therefore, the weighting factor, i.e., calculated similarity between paretic and healthy signals, is used as output to another unit to modulate the output of the device).  M2 teaches analogous art in the technology of paretic limb rehabilitation using a comparison of EMG data from paretic and healthy limbs during an exercise motion (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, Ding, Wu, and Jacobson to include a calculation of the difference/similarity between correlated first and second myoelectric signals as taught by M2, the motivation being that such a calculation establishes a significant level of decodable EMG activity (paragraph 0027).
Regarding Applicant’s new limitations: 
“wherein, in the selection of the second correlated myoelectric signal, the at least one second myoelectric signal is selected based on the correlation between the sensor signal output by the detection sensor attached in a place where an acceleration changes according to the comparative motion and the second myoelectric signals output by the second myoelectric sensors for measuring a myoelectric potential that changes as a result of the comparative motion:”
	 M1 as modified by Lanfermann includes sensor signals output by a detection sensor attached to a second-side part of the trainee, i.e., a place where an acceleration changes according to the comparative motion.  Additionally or alternatively, M1 also teaches attachment of motion sensors to a subject in at least Paragraphs 0012, 0083-0084, 0101 (see Response to Arguments).   M1 further teaches generating a neuromuscular-to-motion decoder by mapping received neuromuscular signals and motion signals from a healthy limb, i.e., a second-side part (Fig. 3).  Thus, M1 in view of Lanfermann teaches at least the correlation between the sensor signal output by the detection sensor attached in a place where an acceleration changes according to the comparative motion and the second myoelectric signals output by the second myoelectric sensors for measuring a myoelectric potential that changes as a result of the comparative motion.  Therefore, M1 in view of Lanfermann teach a correlation, with respect to a second-side part, between motion sensor signals and myoelectric signals.  M1 in view of Lanfermann is only deficient in selection of a signal based upon a particular correlation.  Selection of a particular myoelectric signal based on the strength of correlation (i.e., taught by M1 in view of Lanfermann as being between motion and myoelectric signals) is taught by Ding.  Thus, the combination of at least M1, Lanfermann, and Ding read upon the required claim limitations specified above.  Additionally, the further combination of Jacobson also teaches selection based on a certain correlation, i.e., having a particular strength or greater at a particular motion frequency, which is embodied in Jacobson as discarding frequency data of insufficient strength from particular EMG sensors in a statistical analysis.
Re. Claim 2: M1, Lanfermann, Ding, Wu, Jacobson, and M2 teach the invention according to claim 1.  M1 further teaches the invention wherein when the trainee tries to perform the training motion repeatedly, the processor is configured to continuously use an output of the first myoelectric sensor (Paragraph 0120: “Given a particular degree of freedom (or permitted motion direction), a neuromuscular-to-motion decoder may be generated by mapping the received neuromuscular signals and motion signals corresponding to said degree of freedom (or permitted motion direction);” paragraph 0124: “… the received neuromuscular and motion signals… may be correlated (mapped), so that a shape or profile of a "cloud" of points corresponding to the neuromuscular and motion signals over time is modelled”) that has output the first correlated myoelectric signal selected once as the first correlated myoelectric signal (Paragraph 0020: “The controller system (of the rehabilitation system) is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder”).  The invention by M1 correlates EMG signals of a paretic limb to multiple (i.e., repeated) motion signals performed in a certain degree of freedom, which reads on continuously using the output of the first myoelectric sensor (signals of the paretic limb) that has output the first correlated myoelectric signal (signals correlated to paretic limb motion) as required by claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2)
Sandler et al. (U.S. 2011/0295127 A1) (hereinafter – Sandler).
Re. Claim 4: M1, Lanfermann, Ding, Wu, Jacobson, and M2 teach the invention according to claim 3.  M1, Lanfermann, Ding, Wu, Jacobson, and M2 do not further teach the invention wherein the selection unit adds a root-mean-square value calculated from sampled values obtained after a filtering process is performed for a target second myoelectric signal to the strength at the motion frequency and compares a resultant value with a predetermined value.
Sandler teaches the invention wherein the selection unit adds a root-mean-square value (Fig. 4, step 212 including the addition of an RMS value) calculated from sampled values obtained after a filtering process is performed (Fig. 3, showing multiple filtering operations, which may be performed prior to operations shown in figure 4, as described in paragraph 0048: “with reference to the flowcharts illustrated in FIGS. 3 through 6, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, combined, and/or subdivided into multiple blocks”) and compares a resultant value with a predetermined value (Fig. 4, step 216, comparing the value calculated in step 212 to a threshold).  Sandler teaches analogous art in the technology of analyzing frequencies of biological signals (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, Ding, Wu, Jacobson, and M2 to include adding an RMS value to previously filtered values as taught by Sandler, the motivation being that such a process allows for the detection of a state of change from an otherwise noisy frequency-based signal (such as the EMG signals containing state-change information (i.e., muscle activity related to motion) as used by M1, Lanfermann, Ding, Wu, Jacobson, and M2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2)
Salman et al., "Changes in muscle activation patterns following robot-assisted training of hand function after stroke," 2010 IEEE/RSJ International Conference on Intelligent Robots and Systems, Taipei, 2010, pp. 5145-5150, doi: 10.1109/IROS.2010.5650175. (hereinafter – Salman).
Re. Claim 5: M1, Lanfermann, Ding, Wu, Jacobson, and M2 teach the invention according to claim 1.  Claim 5 describes the process of applying non-negative factorization to healthy and paretic EMG signals represented in matrix form and calculating a similarity using the resultant matrices from such factorization.  M1 and M2 do not teach such non-negative matrix factorization and comparison of signals.
Salman provides a study of hemiparesis after stroke (I. Introduction, pages 5145-5146), wherein an analysis of EMG signals from healthy and motion-impaired subjects were recorded (II. Methods, page 5146), after which muscle synergies were determined using non-negative matrix factorization (II. Methods, D. Analysis, pages 5147-5149) and the similarity between the synergies of motion-impaired and healthy patients was determined before and after training (III. Results, Tables II, III, Fig. 2, Fig. 3).  Salman teaches analogous art in the technology of paretic limb rehabilitation using a comparison of EMG data from paretic and healthy limbs during an exercise motion (I. Introduction, page 5145).
Although M1, Lanfermann, Ding, Wu, Jacobson, and M2 teach calculating a similarity between paretic and healthy limb EMG signals, M1, Lanfermann, Ding, Wu, Jacobson, and M2 do not explicitly teach calculating such similarity through the use of non-negative matrix factorization.  It would have been obvious to one having skill in the art to have modified M1, Lanfermann, Ding, Wu, Jacobson, and M2 to include calculating a similarity between paretic and healthy EMG signals using non-negative matrix factorization, the motivation being that such a similarity index allows for a quantifiable tracking of the change in similarity between paretic and healthy limb EMG signals due to rehabilitation.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2)
Einav et al. (U.S. 2011/0004126 A1) (hereinafter – Einav).
	Re. Claims 9 and 10: M1, Lanfermann, Ding, Wu, Jacobson, and M2 teach the invention according to claim 1.  M1, Lanfermann, Ding, Wu, Jacobson, and M2 do not teach the invention wherein a number of the at least one second myoelectric signal selected as the second correlated myoelectric signal changes from a first selection of the second correlated myoelectric signal to a second selection of the second correlated myoelectric signal.  M1, Lanfermann, Ding, Wu, Jacobson, and M2 also do not teach the invention wherein a number of the at least one second myoelectric signal selected as the second correlated myoelectric signal changes is less that a total number of the plurality of second myoelectric signals.
	The limitations of claims 9 and 10 read on steps that would naturally occur when performing an iterative reduction of correlated groups, a common statistical processing technique.  Einav lists several methods to do so (Paragraph 0145).  As a demonstrative example, take Einav’s mention of a simple backwards stepwise procedure: each step of the procedure reduces the number of correlated values, reading on the limitation of claim 9 wherein a number of signals originally selected as correlated signals would change; such a reduction of correlated values also reads on the limitation of claim 10 wherein a number of signals selected as the correlated signals is less than the total number of signals.
	It would have been obvious to one skilled in the art to have applied the step of iteratively reducing the number of correlated groups as taught by Einav, the motivation being that such a reduction in the number of correlated features aids in identifying the signals most correlated to movement (see rejections for claims 1 and 3).  Examiner also note that feature reduction is a common technique used in data science which provides additional benefits such as avoidance of overfitting, redundancy, and reduces computational cost.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2)
Salman et al., "Changes in muscle activation patterns following robot-assisted training of hand function after stroke," 2010 IEEE/RSJ International Conference on Intelligent Robots and Systems, Taipei, 2010, pp. 5145-5150, doi: 10.1109/IROS.2010.5650175. (hereinafter – Salman)
Linderman et al. (U.S. 2012/0172682 A1) (hereinafter – Linderman)
Re. Claim 13: M1, Lanfermann, Ding, Wu, Jacobson, M2, and Salman teach the invention according to claim 5, wherein Salman teaches an analysis of muscle synergies from healthy and motion-impaired using non-negative matrix factorization and the similarity between the synergies was determined before and after training.  However, Salman does not calculate similarities between matrices using a Pearson’s correlation coefficient.
Linderman teaches analogous art in the technology of biometric assessment using EMG signals (Abstract), particularly between healthy and movement-impaired subjects (Paragraph 0008).  Linderman further teaches the invention utilizing a Pearson's correlation coefficient in a comparison of similarity (Paragraph 0192: Pearson’s correlation coefficient computed between EMG channels of control and Parkinson’s Disease).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of using a Pearson’s correlation coefficient of Linderman for the similarity index calculation of Salman, as combined with previous references.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “The Office Action admits that M1 does not teach that the motion sensors are attached to the patient… Therefore, the correspondence between the motion sensor used to calculate a correlation and the myoelectric sensor used to calculate the correlation is unknown from M1. That is, M1 does not disclose calculating a correlation between which motion sensor and which myoelectric sensor. Therefore, M1 does not disclose the above noted features.”
Firstly, the requirement that the motion sensors are attached to the patient is not required in the scope of the claim – the claim merely recites correlation between an acceleration that results from a comparative motion and a myoelectric signal that changes as a result of the comparative motion. 
Secondly, Lanfermann was presented as explicitly teaching motion sensors attached to a second-side part.  Additionally or alternatively, M1 teaches motion sensors attached to the second-side part of the patient by the recitation of at least “The controller… is further configured to receive motion signals obtained by the motion sensors associated to predefined positions of the healthy limb” (Paragraph 0012), “The generator system may further comprise motion sensors (not shown)…” (Paragraphs 0083-0084), and “These sensors may be included (or embedded) in suitable devices, such as e.g. data gloves, or in wearable parts of the exoskeleton…” (Paragraph 0101).
Furthermore, the combination of selection and correlation of motion sensor signals and myoelectric signals remain taught by the combination of M1, Lanfermann, Ding, Wu, Jacobson, and M2 (see rejection of claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791